DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9-11, 16, 18, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basiliere (US 10,473,143).
Basiliere discloses a control device, comprising: an actuation lever (30); a bearing (40) mounted in the actuation lever (30); an axle (50) extended through the bearing (40); and a base (20) supported by the axle (50), the actuation lever (30) rotatably coupled with the base (20), via the bearing (40) and the axle (50), for rotation relative to the base (20). 
Re claim 5, the bearing (40) having an inner race (41), an outer diameter surface (51) of the axle (50) to contact the inner race (41) of the bearing (40).
Re claim 6, the bearing (40) having an outer race (42), the outer race (42) of the bearing (40) to contact an inner diameter surface (33) of the actuation lever (30).
Re claim 9, the actuation lever (30) including a body portion (31) having a hole (32) therethrough and a lever portion (37) extended from the body portion (31), the bearing (40) mounted within the body portion (31).
Re claim 10, the body portion of the actuation lever including a bearing supporting portion (331) to support the bearing (40) and a cable supporting portion (34) formed laterally of the bearing supporting portion (331) to support a control cable (12), a diameter of the cable supporting portion (34) being less than a diameter of the bearing supporting portion (331).
Re claim 11, Basiliere discloses a control device, comprising: an axle (50); a base (20) supported by the axle (50); a bearing (40) supported by the axle (50); and an actuation lever (30) supported by the axle (50) via the bearing (40), the actuation lever (30) to be rotated relative to the base (20) about the axle (50) via the bearing (40).
Re claim 16, the bearing (40) having an inner race (41) and an outer race (42), an edge (21) of the base (20) to contact the inner race (41) of the bearing (40).
Re claim 18, Basiliere discloses a control device, comprising: a base (20); an actuation lever (30); a bearing (40) mounted in the actuation lever (30); and an axle (50) extended into the base (20) and through the bearing (40), the actuation lever (30) supported on the axle (50) by the bearing (40) for rotation relative to the base (20).
Re claim 24, the actuation lever (30) including a body portion (31) having a hole (32) therethrough and a lever portion (37) extended from the body portion (31), the bearing (40) mounted within the body portion (31).
Re claim 25, the body portion (31) of the actuation lever (30) including a channel (34) to support a control cable (12), a radius of the channel (34) being less than an outside radius of the bearing (40).
Allowable Subject Matter
Claims 2-4, 7, 8, 12-15, 17, and 19 -23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110204201 		seatpost assembly
US 20080282830 		actuator
US 6767024 			controller

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656